Case 3:20-cv-02131-GPC-JLB Document 7-17 Filed 04/01/21 PageID.190 Page 1 of 11




                          EXHIBIT 14
 Case 3:20-cv-02131-GPC-JLB Document 7-17 Filed 04/01/21 PageID.191 Page 2 of 11




                                HEALTH AND HUMAN SERVICES AGENCY
                                        PUBLIC HEALTH SERVICES


                        ORDER OF THE HEALTH OFFICER
                        AND EMERGENCY REGULATIONS
                            (Effective February 6, 2021)

Pursuant to California Health and Safety Code sections 101040, 120175, and 120175.5 (b) the
Health Officer of the County of San Diego (Health Officer) ORDERS AS FOLLOWS:

Effective immediately, and continuing until further notice, the following will be in effect for San
Diego County (county):

1. All persons are to remain in their homes or at their place of residence, except for employees
   or customers traveling to and from essential businesses or a State authorized sector as defined
   in sections 10 and 11, below, or to participate in individual or family outdoor activity as
   allowed by this Order.

2. All “gatherings,” as defined in the November 13, 2020 CDPH Guidance for the Prevention of
   COVID-19           Transmission         for       Gatherings              found        at
   https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/Guidance-for-the-
   Prevention-of-COVID-19-Transmission-for-Gatherings-November-2020.aspx shall comply
   with said guidance. Gatherings not in compliance are prohibited.

3. SCHOOLS
      a. All public, charter, and private schools may hold classes and other school activities
         only under circumstances permitted by the State and in compliance with the COVID-
         19 and Reopening In-Person Instruction Framework & Public Health Guidance for
         K-12 Schools in California, 2020-2021 School Year guidance (available at:
         https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/C
         OVID-19/Consolidated_Schools_Guidance.pdf), and as may be updated or
         superseded by further State guidance. Institutions of higher education may hold
         classes or other school activities only under circumstances permitted by the State and
         in compliance with the COVID – 19 Industry Guidance: Institutions of Higher

                                                                       Exhibit 14, Page 94
 Case 3:20-cv-02131-GPC-JLB Document 7-17 Filed 04/01/21 PageID.192 Page 3 of 11


           Education and as may be updated or superseded by further State guidance. A written,
           worksite-specific COVID-19 prevention plan as stated in their applicable state
           guidance may be used by schools and institutions of higher education in lieu of a
           Social Distancing and Sanitation Protocol or Safe Reopening Plan.
        b. All school districts, charter schools, and private schools serving grades TK – 12
           inclusive, shall report the following to the San Diego County Office of Education
           (SDCOE) on or before the second and fourth Monday of each month, in a format
           designated by SDCOE:
                  i. Number of students participating in full-time in-person learning, by school
                     site and school district, if applicable.
                 ii. Number of students participating in hybrid learning (a mix of in-person and
                     distance learning) by school site and school district, if applicable.
               iii. Number of students participating in distance learning by school site and
                     school district, if applicable.
                iv. Number of school employees who work onsite at a school, by school site and
                     school district, if applicable.
                 v. The name, email, mailing address, and phone number of the person
                     responsible for responding to complaints regarding COVID-19 prevention,
                     by school site and school district, if applicable.
           SDCOE shall report this information to the County of San Diego by the end of
           business on the following day (Tuesday) and shall post this information on its publicly
           facing website.
        c. All school districts, charter schools, and private schools serving grades TK – 12
           inclusive, as required in the most recent COVID -19 Industry Guidance: Schools and
           School-Based Programs, shall notify local health officials immediately of any
           positive case of COVID-19, and exposed staff and families, as relevant, while
           maintaining confidentiality as required by state and federal laws.

4. Child daycare and child care providers shall operate in compliance with the measures set forth
   in State COVID-19 Updated Guidance: Child Care Programs and Providers and shall prepare
   and post a Safe Reopening Plan pursuant to section 11c, below.

5. “Non-essential personnel,” as defined in section 15a below, are prohibited from entry into any
   hospital or long-term care facility. All essential personnel who are COVID-19 positive or
   show any potential signs or symptoms of COVID-19 are strictly prohibited from entry into
   hospitals or long-term care facilities. Notwithstanding the foregoing, individuals requiring
                                  Page 2 of 10
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS

                                                                      Exhibit 14, Page 95
 Case 3:20-cv-02131-GPC-JLB Document 7-17 Filed 04/01/21 PageID.193 Page 4 of 11


   medical care for COVID-19 or related conditions may be admitted to hospitals or other
   medical facilities if the hospital or medical facility is appropriate for treating COVID-19 and
   has adequate precautions in place to protect its patients, medical personnel and staff.

6. Hospitals and healthcare providers, including dentists shall:
       a. Take measures to preserve and prioritize resources; and,
       b. May authorize and perform non-emergent or elective surgeries or procedures based
           on their determination of clinical need and supply capacity, and where consistent
           with State guidance.
        c. Nothing in this Order shall prevent physicians and other healthcare providers from
           conducting routine preventive care provided it conforms to any applicable State
           guidance.
        d. Nothing in this Order shall prevent dentists or dental hygienists from conducting
           routine preventive care provided it conforms to any applicable State guidance.

7. Hospitals, healthcare providers, pharmacies, commercial testing laboratories, and any other
   setting conducting testing shall report all positive and non-positive (i.e., negative,
   indeterminate, and specimen unsatisfactory) test results from nucleic acid amplification tests,
   antibody tests, and antigen diagnostic tests for SARS-CoV-2 to the Public Health Officer
   immediately after such results are received.

8. Face coverings shall be worn as described and required in California Department of Public
   Health Face Covering Guidance issued on November 16, 2020, (available at:
   https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/guidance-for-face-
   coverings.aspx ).

9. All businesses not meeting the definition of essential business or State authorized sector in
   section 10 and 11 below are referred to in this Order as “non-essential businesses” and shall
   be and remain closed for the duration of this Order. All essential businesses and businesses
   and entities in State authorized sectors must comply with the requirements of this Order.
   Notwithstanding the foregoing, any business may remain open if its employees and owners
   can provide its services from home, including by telecommuting, without direct contact with
   the public.

10. ESSENTIAL BUSINESSES
        a. “Essential business” is any business or activity (or a business/activity that
           employs/utilizes workers) designated by the State Public Health Officer as “Essential
                                  Page 3 of 10
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                      Exhibit 14, Page 96
 Case 3:20-cv-02131-GPC-JLB Document 7-17 Filed 04/01/21 PageID.194 Page 5 of 11


           Critical Infrastructure Workers” set forth in: https://covid19.ca.gov/img/Essential
           CriticalInfrastructureWorkers.pdf) as that list may be updated from time-to-time, and
           referenced in Executive Order N-33-20 issued by the Governor of the State of
           California.
        b. All essential businesses that allow members of the public to enter a facility must
           prepare and post a “Social Distancing and Sanitation Protocol” on the form available
           at:                                                         https://www.sandiegocounty
           .gov/content/dam/sdc/hhsa/programs/phs/Epidemiology/covid19/SOCIAL_DISTAN
           CING_AND_SANITATION_PROTOCOL_04022020_V1.pdf), or on a form
           required by another governmental entity requiring substantially similar information,
           for each of their facilities open to the public in the county. The Social Distancing and
           Sanitation Protocol must be posted at or near the entrance of the relevant facility, and
           shall be easily viewable by the public and employees. A copy of the Social Distancing
           and Sanitation Protocol must also be provided to each employee performing work at
           the facility. All essential businesses shall implement the Social Distancing and
           Sanitation Protocol and provide evidence of its implementation to any authority
           enforcing this Order upon demand. The Social Distancing and Sanitation Protocol
           must describe all measures required in section c below. Any business that fails to
           prepare and successfully implement a Social Distancing and Sanitation Protocol shall
           immediately close.
        c. When the State of California has issued an industry guidance, or any subsequent
           amendments thereto, with mandatory or suggested restrictions and/or measures to be
           implemented by a particular sector of essential business, every essential business in
           that sector must comply with the guidance and shall include in its Social Distancing
           and Sanitation Protocol (prepared pursuant to section b, above) all of the measures
           listed in the industry guidance. Any mandatory measures required by this Order must
           also be included in a Social Distancing and Sanitation Protocol.

11. STATE AUTHORIZED SECTORS
       a. A “State authorized sector” is a type of business or activity that is not an essential
          business as defined in section 10a above, and is operating in conformance with the
          State of California’s Plan for Reducing COVID-19 and Adjusting Permitted Sector
          Activities to Keep Californians Healthy and Safe {available at:
          https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/C
          OVID-19/8-28-20_Order-Plan-Reducing-COVID19-Adjusting-Permitted-Sectors-
          Signed.pdf}, and the Blueprint for a Safer Economy framework {available at:
                                  Page 4 of 10
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS

                                                                       Exhibit 14, Page 97
Case 3:20-cv-02131-GPC-JLB Document 7-17 Filed 04/01/21 PageID.195 Page 6 of 11


           https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-
           19/COVID19CountyMonitoringOverview.aspx } with the exception of places of
           worship which in addition to the listed sector activities are allowed to operate indoor
           at 25% capacity with singing and chanting being prohibited during indoor services.
      b.   All State authorized sectors, with the exception of restaurants, bars, wineries,
           distilleries and breweries which do not limit services to take-out or delivery, must
           prepare and post a “Safe Reopening Plan” on the form available at:
           https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs
           /phs/Epidemiology/covid19/Community_Sector_Support/BusinessesandEmployers/
           SafeReopeningPlanTemplate.pdf for each of their facilities in the county. Restaurants
           bars, wineries, distilleries and breweries which do not limit services to take-out or
           delivery, must prepare and post a “COVID-19 Restaurant Operating Protocol” on the
           form            found            at            https://www.sandiegocounty.gov/content
           /dam/sdc/deh/fhd/food/pdf/covid19sdrestaurantoperatingprotocol_en.pdf for each
           restaurant in the county.
      c.   The Safe Reopening Plan, or COVID-19 Restaurant Operating Protocol, must be
           posted at or near the entrance of the relevant facility, and shall be easily viewable by
           the public and employees. A copy of the Safe Reopening Plan must also be provided
           to each employee performing work at the facility. All businesses or entities in a State
           authorized sector shall implement the Safe Reopening Plan, or COVID-19 Restaurant
           Operating Protocol, and provide evidence of its implementation to any authority
           enforcing this Order upon demand. The Safe Reopening Plan, or COVID-19
           Restaurant Operating Protocol, must describe all measures required in section d,
           below. Any business that fails to prepare and comply with its Safe Reopening Plan,
           or COVID-19 Restaurant Operating Protocol, shall immediately close.
      d.   When the State of California has issued an industry guidance, or any subsequent
           amendments thereto, with mandatory or suggested restrictions and/or measures to be
           implemented by a particular State authorized sector, every business or entity in that
           sector must comply with the guidance and shall include in its Safe Reopening Plan or
           Restaurant Operating Protocol (prepared pursuant to section b, above) all of the
           measures listed in the industry guidance. Any mandatory measures required by this
           Order must also be included in a Safe Reopening Plan.
      e.   All restaurants, bars, wineries, distilleries and breweries that are otherwise permitted
           to be open shall be closed from 10:00 p.m. until 5:00 a.m. every day except for
           delivery, take-out, and drive-thru. Guests already in the establishment at 10:00 p.m.
           may remain in the establishment until 11:00 p.m..


                                  Page 5 of 10
           ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                       Exhibit 14, Page 98
 Case 3:20-cv-02131-GPC-JLB Document 7-17 Filed 04/01/21 PageID.196 Page 7 of 11


12. Each essential business, and business or entity in a State authorized sector, shall take all of the
    following actions if an employer becomes aware that an employee is diagnosed with COVID-
    19:
         a. Promptly notify the County Department of Public Health that there is an employee
            that is laboratory-confirmed diagnosed with COVID-19, together with the name, date
            of birth, and contact information of the employee.
         b. Cooperate with the County Department of Public Health’s COVID-19 response team
            to identify and provide contact information for any persons exposed by the employee
            at the workplace.
         c. Provide notice of the exposure to any employees, and contractors (who regularly work
            at the workplace), who may have been exposed to COVID-19, as stated in the State’s
            COVID-19 Employer Playbook for a Safe Reopening, available at
            {https://files.covid19.ca.gov/pdf/employer-playbook-for-safe-reopening--en.pdf}.

13. OUTDOOR RECREATION
       a. Each public park and recreation area or facility, shall operate in compliance with the
          measures set forth in the State COVID-19 Industry Guidance: Campgrounds, RV
          Parks and Outdoor Recreation. The operator of the park shall prepare a Safe
          Reopening Plan pursuant to section 11, above, indicating how the park or recreation
          facility will implement the required measures. Any park or recreation area/facility at
          which the Protocol requirements cannot be effectively implemented may be required
          to close.
       b. Outdoor recreation instruction and day camps that comply with the State COVID-19
          Industry Guidance: Day Camps, may be conducted in park and recreation
          areas/facilities.
       c. Recreational boating may occur in compliance with applicable State guidance:
          https://files.covid19.ca.gov/pdf/guidance-campgrounds.pdf.
       d. Outdoor playgrounds may operate in compliance with the State guidance Outdoor
          Playgrounds and other Outdoor Recreational Facilities, available at:
          https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-
          19/Outdoor%20Playgrounds%20and%20other%20Outdoor%20Recreational%20Fa
          cilities.aspx.

14. Persons who have been diagnosed with COVID-19, or who are likely to have COVID-19, shall
    comply with the Order of the Health Officer titled: “Isolation of All Persons with or Likely to
    have COVID-19”, or as subsequently amended. Persons who have a close contact with a person
                                   Page 6 of 10
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS

                                                                          Exhibit 14, Page 99
 Case 3:20-cv-02131-GPC-JLB Document 7-17 Filed 04/01/21 PageID.197 Page 8 of 11


   who either has COVID-19, or is likely to have COVID-19, shall comply with the Order of the
   Health Officer titled: “Quarantine of Persons Exposed to COVID-19,” or as subsequently
   amended.                       Both        orders          are          available          at:
   https://www.sandiegocounty.gov/content/sdc/hhsa/programs/phs/community_epidemiology/d
   c/2019-nCoV/health-order.html. If a more specific isolation or quarantine order is issued to a
   person, that order shall be followed.

15. For purposes of this Order:
         a. “Non-essential personnel” are employees, contractors, or members of the public who
            do not perform treatment, maintenance, support, or administrative tasks deemed
            essential to the healthcare mission of the long-term care facility or hospital. Non-
            essential personnel do not include first responders, nor State, federal, or local officials,
            investigators, or medical personnel carrying out lawful duties. Non-essential
            personnel do not include visitors to hospitals and long-term care facilities who are
            granted entry by the facility’s director, or designee, because they are family or friends
            who are visiting a resident in an end of life or similar situation, are parents or
            guardians visiting a child who is a patient, or because of any other circumstances
            deemed appropriate by the facility director, or designee, and where appropriate
            precautions by the facility that follow federal, State, and local public health guidance
            regarding COVID-19 are followed.
         b. “Social distancing” is maintaining a six-foot separation from all persons except for
            household members, first responders and medical providers or employees conducting
            temperature screenings.

16. This Order is issued as a result of the World Health Organization’s declaration of a worldwide
    pandemic of COVID-19 disease, also known as “novel coronavirus.”

17. This Order is issued based on scientific evidence regarding the most effective approaches to
    slow the transmission of communicable diseases generally and COVID-19 specifically, as well
    as best practices as currently known and available to protect vulnerable members of the public
    from avoidable risk of serious illness or death resulting from exposure to COVID-19. The age,
    condition, and health of a significant portion of the population of the county places it at risk
    for serious health complications, including death, from COVID-19. Although most individuals
    who contract COVID-19 do not become seriously ill, persons with mild symptoms and
    asymptomatic persons with COVID-19 may place other vulnerable members of the public—
    such as older adults, and those with underlying health conditions—at significant risk.


                                   Page 7 of 10
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                         Exhibit 14, Page 100
 Case 3:20-cv-02131-GPC-JLB Document 7-17 Filed 04/01/21 PageID.198 Page 9 of 11


18. The actions required by this Order are necessary to reduce the number of individuals who will
    be exposed to COVID-19, and will thereby slow the spread of COVID-19 in the county. By
    reducing the spread of COVID-19, this Order will help preserve critical and limited healthcare
    capacity in the county and will save lives.

19. This Order is issued in accordance with, and incorporates by reference: a) the Declaration of
    Local Health Emergency issued by the Health Officer on February 14, 2020; b) the
    Proclamation of Local Emergency issued by the County Director of Emergency Services on
    February 14, 2020; c) the action of the County Board of Supervisors to ratify and continue
    both the local health emergency and local emergency on February 19, 2020; d) the
    Proclamation of a State of Emergency issued by the Governor of the State of California on
    March 4, 2020; e) Executive Order N-25-20 issued by the Governor of the State of California
    on March 12, 2020 which orders that “All residents are to heed any orders and guidance of
    state and local health officials, including but not limited to the imposition of social distancing
    measures, to control COVID-19”; f) Proclamation 9984 regarding COVID-19 issued by the
    President of the United States on March 11, 2020; g) Executive Order N-33-20 issued by the
    Governor of the State of California on March 19, 2020; h) the “Interim Additional Guidance
    for Infection Prevention and Control for Patients with Suspected or Confirmed COVID-19 in
    Nursing Homes” issued by the CDC; i) COVID-19 guidance issued by the California
    Department of Public Health on including, but not limited to the Face Coverings Guidance
    issued on November 16, 2020; j) the State of California’s “Resilience Roadmap;” k) the State
    of California’s Plan for Reducing COVID-19 and Adjusting Permitted Sector Activities to
    Keep Californians Healthy and Safe; l) and the California Statewide Public Health Officer
    Order dated August 28, 2020.

20. This Order is issued to prevent circumstances often present in gatherings that may exacerbate
    the spread of COVID-19, such as: 1) the increased likelihood that gatherings will attract people
    from a broad geographic area; 2) the prolonged time period in which large numbers of people
    are in close proximity; 3) the difficulty in tracing exposure when large numbers of people
    attend a single event or are at a single location; and 4) the inability to ensure that such persons
    follow adequate hygienic practices. Section 11e of this Order requires a closing time for
    restaurants, bars, wineries, distilleries and breweries commensurate with the traditional end of
    dine-in meal service. The State Health Officer found (as stated in the November 19, 2020
    Limited Stay at Home Order) that “certain activities conducted during 10:00pm to 5:00am are
    often non-essential and more likely related to social activities and gatherings.” For restaurants,
    bars, wineries, distilleries and breweries, the time restriction is also imposed to reduce the
                                   Page 8 of 10
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS

                                                                        Exhibit 14, Page 101
Case 3:20-cv-02131-GPC-JLB Document 7-17 Filed 04/01/21 PageID.199 Page 10 of 11


    occurrence of higher alcohol consumption and reduced food consumption after 10:00 p.m.
    CDPH Guidance on Closure of Sectors in Response to COVID-19, dated July 1, 2020,
    observed that “alcohol consumption slows brain activity, reduces inhibition, and impairs
    judgment, factors which contribute to reduced compliance with recommended core personal
    protective measures, such as the mandatory use of face coverings and maintaining six feet of
    distance from people outside of one’s own household.”
21. This Order is issued to provide additional opportunities for recreational activities while also
    requiring additional protections from the spread of COVID-19 to the public who are taking
    advantage of these opportunities for recreational activities. And providing additional
    protections for employees of essential businesses or businesses or entities in State authorized
    sectors and their customers/clients.

22. This Order is issued to protect the public health as businesses are allowed to reopen by
    requiring businesses to implement procedures necessary to ensure their employees and
    customers comply with social distancing, sanitation and screening practices.

23. This Order comes after the release of substantial guidance from the Health Officer, the
    California Department of Public Health, the CDC, and other public health officials throughout
    the United States and around the world.

24. The statement of facts and circumstances set forth as justification for each Guidance issued by
    the California Department of Health Services that is referenced in this Order are hereby
    accepted and incorporated by reference into this Order.

25. Pursuant to Health and Safety Code section 120175.5 (b) all governmental entities in the
    county shall take necessary measures within the governmental entity’s control to ensure
    compliance with this Order and to disseminate this Order to venues or locations within the
    entity’s jurisdiction where gatherings may occur.

26. Violation of this Order is subject to fine, imprisonment, or both. (California Health and Safety
    Code section 120295.)

27. To the extent necessary, this Order may be enforced by the Sheriff or chiefs of police pursuant
    to Government Code sections 26602 and 41601 and Health and Safety Code section 101029.

28. Once this Order takes effect it shall supersede the Order of the Health Officer and Emergency
    Regulations dated December 9, 2020.
                                   Page 9 of 10
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                      Exhibit 14, Page 102
Case 3:20-cv-02131-GPC-JLB Document 7-17 Filed 04/01/21 PageID.200 Page 11 of 11




IT IS SO ORDERED:

Date: February 6, 2021                           ______________________________________
                                                 Wilma J. Wooten, M.D., M.P.H.
                                                 Public Health Officer
                                                 County of San Diego



                                EMERGENCY REGULATIONS

As Director of Emergency Services for the County of San Diego, I am authorized to promulgate
regulations for the protection of life and property pursuant to Government Code Section 8634 and
San Diego County Code section 31.103. The following shall be in effect for the duration of the
Health Officer Order issued above which is incorporated in its entirety by reference:

        The Health Officer Order shall be promulgated as a regulation for the protection of life and
        property.
Any person who violates or who refuses or willfully neglects to obey this regulation is subject to
fine, imprisonment, or both. (Government Code section 8665.)



Date: February 6, 2021                           ______________________________________
                                                 Helen Robbins-Meyer
                                                 Chief Administrative Officer
                                                 Director of Emergency Services
                                                 County of San Diego

THIS ORDER AND EMERGENCY REGULATIONS DOES NOT SUPERSEDE MORE
RESTRICTIVE STATE ORDERS OR GUIDANCE.      ALL PERSONS MUST
REFERENCE BOTH THIS DOCUMENT AND APPLICABLE STATE ORDERS AND
GUIDANCE. TO THE EXTENT THERE IS ANY INCONSISTENCY THE MORE
RESTRICTIVE MEASURE APPLIES.




                                  Page 10 of 10
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS

                                                                      Exhibit 14, Page 103
